In an action by the plaintiff wife to recover damages for the personal injury which she sustained, and by her husband to recover damages for loss of her services and for medical expenses, the defendant appeals from a judgment of the Supreme Court, Nassau County, entered March 16, 1964 after trial, upon a jury’s verdict in favor of the plaintiffs. Judgment reversed on the law, without costs, and complaint dismissed, without costs. Findings of fact implicit in the verdict are affirmed. At the time of the accident the plaintiff wife was helping supervise some girls at the defendant’s camp. After giving instructions to a group of girls in broad daylight, she toned to go to her tent and tripped over a tree stump in the path. Defendant conducted a rustic outdoor camp. The paths were unpaved. The condition of defendant’s premises was incidental to the nature of the camp conducted by it and was to be ordinarily expected by persons in the female plaintiff’s status. Under the circumstances, she was not unnecessarily or unreasonably exposed to danger (cf. Garthe v. Ruppert, 264 N. Y. 290, 295; Kimbar v. Estis, 1 N Y 2d 399). Ughetta, Acting P. J., Christ, Brennan and Hill, JJ., concur; Rabin, J., dissents and votes to affirm the judgment with the following memorandum: In my opinion, the foreseeability of the tree stump as a source of unexpected or unanticipated danger to an inexperienced volunteer helper, such as the female plaintiff, was a question of fact for the jury. In the light of all the circumstances, and since different inferences may well be reasonably drawn, that question should not be decided as one of law by the court.